     Case 2:20-cv-02135-GMN-NJK Document 29
                                         28 Filed 02/26/21
                                                  02/25/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American
     Express National Bank
 7
 8                           UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   JAMES STERN, an individual,                 Case No. 2:20-cv-02135-GMN-NJK

11                         Plaintiff,

12   vs.                                         STIPULATION AND ORDER TO
                                                 EXTEND DEADLINE TO RESPOND
13   AMERICAN EXPRESS NATIONAL                   TO COMPLAINT
     BANK; a national banking association;
14   PATENAUDE & FELIX, A                        (SECOND REQUEST)
     PROFESSIONAL CORPORATION; a
15   foreign corporation,

16                         Defendants.

17

18                   Plaintiff James Stern and defendant American Express National Bank

19   (“American Express”) stipulate that the deadline for American Express to respond

20   to the Complaint (ECF No. 1), by answer, motion or otherwise, be extended from

21   March 1, 2021 to and including March 15, 2021.

22                   This is the second extension sought in connection with this deadline.

23   The parties are exploring the possibility of settlement. This request is made to

24   permit American Express to further investigate the allegations in the Complaint

     2759211_1 19717.3                                                           Page 1 of 2
     Case 2:20-cv-02135-GMN-NJK Document 29
                                         28 Filed 02/26/21
                                                  02/25/21 Page 2 of 2




 1   and afford the parties additional time to try and reach an early resolution of this

 2   matter.

 3    THE LAW OFFICES OF                       KAEMPFER CROWELL
      KEVIN L. HERNANDEZ
 4
      /s/ Kevin L. Hernandez                   /s/ Sihomara Graves
 5    Kevin L. Hernandez, No. 12594            Robert McCoy, No. 9121
      8872 S. Eastern Avenue, Suite 270        Sihomara Graves, No. 13239
 6    Las Vegas, Nevada 89123                  1980 Festival Plaza Drive, Suite 650
                                               Las Vegas, Nevada 89135
 7    Attorney for Plaintiff James Stern
                                               Attorney for Defendant American Express
 8                                             National Bank

 9
10                                         ORDER
11   IT IS SO ORDERED.

12
13
                                      UNITED  STATES
                                      UNITED STATES   DISTRICT JUDGE
                                                    MAGISTRATE JUDGE
14
                                      DATED:        February 26, 2021
15
16
17

18
19
20

21
22
23
24

     2759211_1 19717.3                                                         Page 2 of 2
